Citation Nr: 1004514	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an anxiety 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to 
January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Snelling, Minnesota.  Jurisdiction over this claim is 
now with the RO in St. Paul, Minnesota.

In November 2009, the Veteran testified in a Travel Board 
Hearing before the undersigned Veterans Law Judge.  A copy 
of the transcript is associated with the claims file.


FINDINGS OF FACT

1.  In a decision dated in September 2005, the RO found that 
new and material evidence had not been received to warrant 
reopening the Veteran's claim of entitlement to service 
connection for PTSD and anxiety.

2.  Evidence received since the September 2005 final 
decision by the RO does not raise a reasonable possibility 
of substantiating the claims.


CONCLUSION OF LAW

Material evidence has not been received since the September 
2005 rating decision that denied entitlement to service 
connection for PTSD and anxiety, and that claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2005, the RO denied service connection for PTSD 
and anxiety.  The decision is final. 38 U.S.C.A. § 7104 
(West 2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  Id.  The evidence to be considered in making 
this new and material determination is that added to the 
record since the last final denial on any basis.  Id.

In the September 2005 rating decision, the RO denied the 
Veteran's claim for PTSD and anxiety.  The basis for the 
denial was that there was no verified in-service stressor 
for PTSD, there were no diagnoses of either PTSD or anxiety, 
and no continuity of anxiety symptoms from active service.

Based on the above, in order to reopen his claim, the record 
must show the receipt, since the September 2005 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the claimed disabilities exist and were 
incurred or aggravated during active service.

VA outpatient treatment reports from May 2006 through July 
2007 were submitted for the record after the final 
disallowance in September 2005.  The Veteran was diagnosed 
with chronic PTSD in a June 2007 VA outpatient treatment 
report.  In that same report, the Veteran was diagnosed with 
panic disorder without agoraphobia.  

Further, while these VA outpatient treatment reports are new 
evidence, they are not material evidence.  None of this new 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for PTSD or 
anxiety.  Although these treatment reports indicate 
diagnoses for both PTSD and anxiety, the evidence fails to 
establish verifiable stressors for PTSD in service and fails 
to show a continuity of anxiety symptomatology since 
service, the basis of the prior denial.  The Veteran is 
simply submitting more evidence of a disability cite prior 
to September 2005.

In July 2007, the Veteran submitted a stressor statement.  
In his statement, the Veteran alleged that he saw many men 
in different states of injury while in service.  The Veteran 
recalled having to help, or pick up, dead bodies and 
transport them back to the hospital for help.  He also 
stated that he saw "so much blood, torn body parts, 
different organs where they should not have been."  

Again, while this evidence is new, it is not material.  The 
Veteran's statements are not verifiable in service stressors 
that raise a reasonable possibility of substantiating his 
claim for service connection for PTSD.  He provides no 
specific dates of incidents or locations.  Indeed, given the 
paucity of information provided in his brief statement, the 
Veteran's in-service stressors are not verifiable through 
assistance by VA.  The statement simply does not provide a 
basis to confirm a stressor, and, therefore, provides no 
basis to reopen the claim of PTSD based on a lack of a 
confirmed stressor in service (the basis for the prior 
denial). 

A statement from the Veteran's fellow serviceman, "H.J.," 
was submitted in October 2007.  H.J. stated that he saw the 
Veteran bring the wounded to the USS Repose, a hospital 
ship.  He did not provide any dates or specific incidences 
verifiable by the VA as an in-service stressor.  This 
evidence is not material and does not raise a reasonable 
possibility of substantiating the Veteran's claim.

Social Security Administration (SSA) records were requested 
for the record in February 2008.  After a review of those 
records, the Board finds that the evidence does not show, or 
even relates to any verifiable in-service stressors for PTSD 
or any continuity of symptomatology since service for 
anxiety.  As such, the evidence is not material.

The Veteran also testified before the undersigned in a 
Travel Board Hearing in November 2009.  His testimony 
provided no further evidence regarding the Veteran's 
stressors in service which may be verified through the VA 
nor did his statements establish a continuity of anxiety 
symptoms since service.  In short, the Veteran's testimony 
does not raise the possibility of substantiating his claims.

Indeed, no evidence added to the record since the last final 
disallowance of his claim shows whether the Veteran's 
current disabilities were incurred in or aggravated in 
service or provides adequate information of a verifiable in-
service stressor.  In summary, material evidence has not 
been submitted to reopen the Veteran's claims for 
entitlement to service connection for PTSD and anxiety.  
Since his claims may not be reopened, the benefit-of-the-
doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development 
of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


